Exhibit 10.4

 

AMENDMENT TO

 

EXECUTIVE SEVERANCE AGREEMENT

 

WHEREAS, IMC Global Inc., a Delaware corporation (the “Company”) and Stephen P.
Malia (the “Executive”) entered into that certain Executive Severance Agreement
as of October 24, 2000 (the “Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Agreement in certain
respects.

 

NOW, THEREFORE, in consideration of the agreements and covenants contained in
the Agreement, and in consideration of the agreements and covenants contained
herein, the sufficiency of which is acknowledged, the Executive and the Company
hereby agree to the amendment of the Agreement as follows:

 

Paragraph 3 of Section 5(h) is amended to read as follows:

 

3.                                       for the three (3) year period following
Termination, the Executive will not induce or persuade or attempt to induce or
persuade any employee or agent of the Company to terminate his or her
employment, agency, or other relationship with the Company in order to enter
into any employment, agency or other relationship with any business that is not
affiliated with the Company;

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Agreement this 20 day of October, 2004.

 

 

For the Company:

/s/ Douglas A. Pertz

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

/s/ Stephen P. Malia

 

 

--------------------------------------------------------------------------------